PAGE, Circuit Judge
(dissenting). I dissent because:
(1) The established construction of the law goes with the words of the law where they are copied by another state. Sexton v. Dreyfus, 31 S. Ct. 256, 219 U. S. 339, 344, 55 L. Ed. 244. The Wisconsin law was copied from the state of New York, and it seems to me that the cases cited by defendant support defendant’s contention that the rider is in harmony with the terms of the Wisconsin standard policy. Scharles v. N. Hubbard, Jr., & Co., 131 N. Y. S. 848, 74 Misc. Rep. 72; Nelson v. Traders’ Ins. Co., 74 N. E. 421, 181 N. Y. 472. See also Rolfe v. Patrons’ Androscoggin Mutual Ins. Co., 76 A. 879, 106 Me. 345.
(2) The right to arbitrary cancellation, without giving any reason, and the right to suspend for default of insured, are old in the insurance business, and they are so radically different in substance and in purpose that there should not be, in my opinion, any presumption that the Legislature had suspension in mind when dealing with cancellation. See distinction drawn in Stutzman v. Cicero, 136 N. W. 604, 150 Wis. 254. Cancellation kills a contract; suspension keeps it alive.